UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-51779 Commission File Number ANTICUS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0375504 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1155 Rene Levesque O, Suite 2500, Montreal, Quebec H3B 2K4 (Address of principal executive offices) (Zip Code) (514) 570-3490 (Registrant’stelephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 54,478,295 common shares outstanding as of May 13, 2011 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) ANTICUS INTERNATIONAL CORPORATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 10 1 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the nine month period ended March 31, 2011, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2011.For further information refer to the audited financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2010. Page Unaudited Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Notes to Unaudited Consolidated Financial Statements F-5 to F-14 2 ANTICUS INTERNATIONAL CORPORATION (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Stated in US Dollars) (UNAUDITED) F-1 ANTICUS INTERNATIONAL CORPORATION (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets (EXPRESSED IN U.S. FUNDS) March 31, June 30, (Unaudited) (Audited) ASSETS Current assets: Cash $
